Oyang v NYU Hosp. Ctr. (2016 NY Slip Op 03958)





Oyang v NYU Hosp. Ctr.


2016 NY Slip Op 03958


Decided on May 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2016

Sweeny, J.P., Renwick, Andrias, Kapnick, Kahn, JJ.


154107/14 1180 1179

[*1]Rujiao Oyang, Plaintiff-Appellant,
vNYU Hospital Center, et al., Defendants-Respondents.


Law Office of Aihong You, New York (Aihong You of counsel), for appellant.
Martin Clearwater & Bell LLP, New York (Barbara D. Goldberg of counsel), for NYU Hospital Center, James P. Levine, M.D. and NYU Plastic Surgery Associates LLP, respondents.
Rawle & Henderson, LLP, Mineola (James Modzelewski of counsel), for Manhattan Maxillofacial Surgery, P.L.L.C. and David L. Hirsch, D.D.S., M.D., respondents.

Order, Supreme Court, New York County (Peter H. Moulton, J.), entered November 26, 2014, which, to the extent appealed from, granted defendants' CPLR 3211 motion to dismiss the complaint, and denied in part plaintiff's cross motion to amend the complaint, and order, same court and Justice, entered February 19, 2015, which, to the extent appealable, denied plaintiff leave to renew the November 26, 2014 order, unanimously affirmed, without costs.
The motion court correctly granted defendants' motion to dismiss the complaint (see e.g. Fownes Bros. & Co., Inc. v JPMorgan Chase & Co., 92 AD3d 582 [1st Dept 2012]), denied plaintiff's cross motion to amend the complaint (see e.g. Bag Bag v Alcobi, 129 AD3d 649 [1st Dept 2015]) and denied plaintiff's motion to renew the order on the motion to dismiss (CPLR 2221[e][2] and [3]). Plaintiff's claims and proposed claims of lack of informed consent, negligence, breach of an oral contract, and promissory estoppel are legally insufficient or are defeated by documentary evidence. In the absence of a viable claim against the individual defendants, no claim for vicarious liability lies.
To the extent plaintiff purports to appeal from the denial of reargument, no appeal lies [*2](Fruchtman v City of New York, 129 AD3d 500 [1st Dept 2013]).
We have considered the remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 19, 2016
CLERK